Title: To George Washington from Colonel Daniel Brodhead, 9 October 1779
From: Brodhead, Daniel
To: Washington, George


        
          Dear General
          Pittsburgh Octr 9th 1779
        
        I have the pleasure to inform you that I am now in possession of a sufficient Quantity of provisions to subsist a thousand Men for three Months.
        A party of Indians have lately done some mischief on the forks of Chiat River, & I am informed the Western Mingoes the Wyandots of upper Sandusky & the Shawnese have lately been very Hostile against the new Settlements on Kentucke and at the fall of Ohio; It would have afforded me great pleasure to have destroyed those Indian Settlements which was quite practicable but I considered your Instructions which directs me to Act on the defensive only until further Orders. Should you decline ordering an expedition against Detroit. I can have almost any number of Volunteers to go against the Indian Towns especially from Virginia.
        I take the liberty to inclose a copy of the proceedings of a Genl Court Martial on the tryal of Adjt Gordon No. 1 And a return of the Troops in this district No. 2 The reasons assigned by the Genl Court Martial appear to me inconsistant but—your Excellencys directions will be clear.
        I have informed your Excellency that Captn Heaths Independant Company were a very useless and expensive Corps. and lately I receivd a Letter from Lt Governor Page of the State of Virginia Wherein he takes upon himself to authorize & empower me to join the late Captn Oharras Company to Captn Heths But as I did not consider myself under any Obligation to receive Instructions from him relative to the disposal of the Regular Troops, I have annexed the few Men of Captn Oharras Company to the 9th Virgia Regt & those of Captn Moreheads to the 8th P. Regt where they wish to be & will prove usefull untill your pleasure is known. With the most perfect regard I have the Honor to be yr Excellencys Most Obedt & most Hble Servt
        
          Danl Brodhead
        
      